946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ellis POTTER, Petitioner,v.HARMAN MINING COMPANY, and Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 91-3215.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, BELL, District Judge.*
PER CURIAM.


1
Petitioner, Ellis Potter, seeks review of the order of the Benefits Review Board which affirmed the decision and order of the Administrative Law Judge denying him benefits under the Federal Coal Mine Health and Safety Act.


2
Having carefully considered the record on appeal and the briefs of the parties, and having had the benefit of oral argument, we are unable to say that the order is not supported by substantial evidence or is contrary to law.   Accordingly, we affirm the Board's order of September 18, 1990, upon the reasoning set forth in that order and in the decision and order of the Administrative Law Judge dated September 29, 1988.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation